Exhibit 99.1 DigiMark, LLC Financial Statements For the Years Ended December 31, 2010 and 2009 -1- DigiMark, LLC Financial Statements For the Years Ended December 31, 2010 and 2009 Report of Independent Registered Public Accounting Firm 3 Balance Sheets at December 31, 2010 and 2009 4 Statements of Operations for the Years Ended December 31, 2010 and 2009 5 Statements of Changes in Members’ Deficit for the Years Ended December 31, 2010 and 2009 6 Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 7 Notes to Financial Statements 8-11 -2- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members DigiMark, LLC We have audited the accompanying consolidated balance sheets of DigiMark, LLC (the “Company”) as of December 31, 2010 and 2009 and the related statements of operations, members' equity (deficit) and cash flows for the twelve month periods then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of DigiMark, LLC as of December 31, 2010 and 2009, and the results of its operations and cash flows for the periods described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred losses from operations prior to the fiscal year ended December 31, 2010 and has a net working capital deficiency, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas January 25, 2012 -3- DigiMark, LLC Balance Sheets December 31, Current Assets Cash $ $ Accounts receivable Other current assets - Total current assets TOTAL ASSETS $ $ Current Liabilities Accounts payable $ $ Accrued expenses and current liabilities Revolving line of credit Deferred revenue Notes payable - related parties Notes payable Accrued interest - TOTAL LIABILITIES Members' Equity (Deficit) Contributed capital ) ) Accumulated earnings (deficit) ) ) TOTAL MEMBERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES & MEMBERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. -4- DigiMark, LLC Statements of Operations Years ended December 31, Revenues $ $ Cost of revenues Gross margin Operating expenses Sales and marketing General and administrative Total operating expenses Income from operations ) Interest expense ) ) Net income (loss) $ $ ) The accompanying notes are an integral part of these financial statements. -5- DigiMark, LLC Statements of Changes in Members' Equity (Deficit) Contributed Capital Accumulated Earnings (Deficit) Accumulated Withdrawals Members' Equity (Deficit) Balance at December 31, 2008 ) - ) Contributions from owners Withdrawals from owners ) ) Net loss for year ended December 31, 2009 ) ) Balance at December 31, 2009 ) ) ) Contributions from owners Withdrawals from owners ) ) Net income for year ended December 31, 2010 Balance at December 31, 2010 ) ) ) The accompanying notes are an integral part of these financial statements. -6- DigiMark, LLC
